Name: Commission Regulation (EC) No 901/98 of 28 April 1998 amending Regulation (EEC) No 3611/84 fixing the conversion factors for frozen squid (Text with EEA relevance)
 Type: Regulation
 Subject Matter: prices;  fisheries;  foodstuff
 Date Published: nan

 Avis juridique important|31998R0901Commission Regulation (EC) No 901/98 of 28 April 1998 amending Regulation (EEC) No 3611/84 fixing the conversion factors for frozen squid (Text with EEA relevance) Official Journal L 127 , 29/04/1998 P. 0004 - 0005COMMISSION REGULATION (EC) No 901/98 of 28 April 1998 amending Regulation (EEC) No 3611/84 fixing the conversion factors for frozen squid (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (1), as last amended by Regulation (EC) No 3318/94 (2), and in particular Articles 16(5) and 22(6) thereof,Whereas Commission Regulation (EEC) No 3611/84 (3), as last amended by Regulation (EEC) No 2235/89 (4), fixed the conversion factors for frozen squid;Whereas changes in the market and the guide prices mean that the conversion factors for frozen squid of the species Loligo spp. should be amended so that they can be applied to the reference price scheme and to the scheme referred to in Article 16(1) of Regulation (EEC) No 3759/92;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1 For frozen squid of the species Loligo spp., point (a) of the Annex to Regulation (EEC) No 3611/84 shall be replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 April 1998.For the CommissionEmma BONINOMember of the Commission(1) OJ L 388, 31. 12. 1992, p. 1.(2) OJ L 350, 31. 12. 1994, p. 15.(3) OJ L 333, 21. 12. 1984, p. 41.(4) OJ L 215, 26. 7. 1989, p. 9.ANNEX >TABLE>